Citation Nr: 9926074	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  99-04 942	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' May 1998 decision which denied 
entitlement to Department of Veterans Affairs (VA) benefits 
in that the veteran did not meet basic eligibility 
requirements.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had active service from February 1946 to February 
1949.  

This case come before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a May 1998 
decision.  


FINDINGS OF FACT

1.  In May 1998, the Board issued a decision in which it was 
concluded that the veteran did not have recognized guerilla 
service so as to be eligible for VA benefits.  

2.  The Board's decision of May 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's May 1998 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1998, the Board issued a decision in which it was 
found that the evidence supported the conclusion that the 
veteran did not have valid military service in the guerillas 
in 1943 and did not meet the basic eligibility requirements 
for entitlement to VA benefits.  The appellant had alleged 
that he was a member of a guerilla unit in July 1943 when he 
was wounded in action by a Japanese soldier.  At the time of 
the May 1998 determination, the Board noted that the U.S. 
Army Reserve Personnel Center had certified that the 
appellant had no service in the recognized guerillas in the 
service of the United States Armed Forces.  The Board also 
pointed out that affidavits and Philippine Discharge 
certificate did not prove qualifying military service as none 
of the documents were issued by a United States service 
department and did not fit the other exceptions to 38 C.F.R. 
§ 203.  Finally, the Board noted that prior to 1992, the 
veteran had never indicated in any way that he had any sort 
of service with the guerillas in 1943.  

The moving party sought reconsideration of the Board's May 
1998 determination in June 1998.  It was argued that the 
claim was denied without the benefit of a VA examination that 
would verify that the veteran had bayonet wounds to the left 
thigh.  It was contended that the failure to conduct an 
examination prior to denial of the claim was an error by the 
Board and supported reconsideration of this claim.  

Reconsideration of the determination was denied in November 
1998.  At that time, the veteran was informed that the Board 
was engaged in promulgating regulations regarding revision of 
prior Board decisions on the grounds of CUE and had decided 
to defer determinations on all such requests until these 
regulations had been finalized.  In April 1999, the Board 
provided to the moving party a copy of the pertinent 
regulations regarding a request for CUE review of a Board 
decision.  He was advised to review the pertinent regulations 
and specifically confirm that he wished to proceed with CUE 
review.  In April 1999, the veteran confirmed that he was 
pursuing CUE review.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the moving party has not demonstrated that the 
Board's May 1998 decision contains CUE.  As the Board noted, 
entitlement to VA benefits based on recognized guerilla 
service had not been met as a matter of law.  There simply 
was no demonstration of valid military service in the 
guerillas in 1943.  An argument that the failure to conduct a 
VA examination to verify that the veteran had bayonet wounds 
to the left side completely fails to raise a valid claim of 
CUE as it can not verify a period of service.  As stated by 
the Court, for CUE to exist:  




(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
May 1998 decision by the Board.  Accordingly, in the absence 
of any additional allegations, the motion is denied.  




ORDER

The motion for revision of the May 1998 Board decision on the 
grounds of CUE is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

